Citation Nr: 1112134	
Decision Date: 03/25/11    Archive Date: 04/06/11

DOCKET NO.  07-12 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in Newington, Connecticut


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stacey R. Laskin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1962 to September 1966. The Veteran died in 2006. The appellant is the Veteran's surviving spouse.

This matter was initially before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2006 by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut. 

The claim was the subject of a February 2010 Board remand, in which the Board asked the RO to provide the appellant with proper notice as to how she could substantiate her claim under Hupp v. Nicholson, 21 Vet. App. 342 (2007). 

The claim is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The appellant asserts that the Veteran developed a heart condition secondary to service-connected PTSD. The Veteran's death certificate states that his death was caused by cardiac arrest with a secondary cause listed as diabetes. VA granted service connection for PTSD in December 2005, with a 50-percent disability rating effective in August 2001, the date the Veteran first filed a claim for PTSD. Treatment records contain no mention that PTSD was etiologically related to a heart condition.

The record indicates that the Veteran experienced a myocardial infarction in 1978. 
On a January 1996 application for Social Security Administration (SSA) benefits, the Veteran wrote that his chest pain was exacerbated by stress. A May 1996 letter from a private physician, submitted to the SSA, states that the Veteran's heart condition was "also potentially worsened by a stressful environment."  The Veteran was granted SSA benefits in July 1996 based on a primary diagnosis of ischemic heart disease. 

VA treatment records indicate substance overdose and increased substance abuse and treatment in the year preceding the Veteran's death.

The appellant obtained a medical opinion from VA physician J.A., M.D., which she submitted to VA in April 2006. The physician stated that diabetes, alcoholism, smoking, and other factors are major cardiac risk factors and that some risk factors are, generally, more common in those with PTSD. He also noted a known relationship, generally, between psychological and physiological stress and heart attacks, and also between hypertension and heart attacks. The physician indicated that he did not review the claims folder but that he would look to see if PTSD symptoms were active at the time of death. He noted that the appellant told him that the Veteran had an increase in depression and social withdrawal beginning in the fall of 2005. 

Dr. J.A. stated that, although he had not "been able to find a direct statistic linking PTSD with cardiac death," there is some medical research indicating "several second-order links." The physician closed his letter, stating, "I expect we will know much more about this co-morbidity in the future." 

The Board notes that VA includes, on its website, literature that appears to endorse a connection between PTSD and heart disease.  See 

www.ptsd.va.gov/professional/pages/ptsd-physical-health.asp.  

VA has a duty to seek clarification of unclear or incomplete medical opinions or to explain why further clarification is not needed. See Savage v. Shinseki, No. 09-4406 (Vet. App. Jan. 4, 2011). Further clarification may include sending a claims folder for review when an examiner notes he is unable to review it. See id. 

While Dr. J.A. was able to obtain the Veteran's history from the appellant, he did not have the benefit of review of the entire claims folder nor did he specifically opine as to whether the fatal cardiac arrest incident was etiologically related to the Veteran's PTSD. The record, and available literature, raises the possibility that PTSD contributed to the fatal cardiac incident. See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (stating that when the medical evidence of record is insufficient, the Board must supplement the record by seeking additional competent medical evidence).

Accordingly, the case is REMANDED for the following actions:

1. Because the claim remains open, the RO/AMC must notify the appellant that she may submit additional medical or lay evidence to substantiate her claim.

2. The RO/AMC must contact VA physician Dr. J.A., whose opinion regarding the etiology of the Veteran's death is associated with the claims folder, and ask him to clarify whether PTSD contributed to the fatal cardiac incident and further state the medical basis for his opinion. The RO/AMC must present Dr. J.A. with an opportunity to review the claims file, if he indicates this would be of use. 

3. If Dr. J.A.'s opinion is not sufficient to grant the benefit sought, the RO/AMC must arrange for a physician to review the claims file and provide a medical opinion as to (a) whether substance abuse, documented in VA treatment records from 2005, is specifically due to service-connected PTSD and (b) whether the fatal cardiac arrest incident is etiologically related to PTSD or, if substance abuse is a symptom of PTSD, to substance abuse.

The following guidelines must govern the opinion:

a. The claims file and a complete copy of this remand must be made available to the physician, who must acknowledge receipt and review of these materials in any report generated as a result of this remand. 

b. The physician must carefully review all evidence associated with the claims folder. In particular, the Board calls the doctor's attention to VA medical center treatment records indicating increased substance abuse in the year preceding the Veteran's death and private records indicating treatment for a heart condition from 1993 to 1996.

c. The physician must specifically opine whether PTSD or substance abuse caused or aggravated by PTSD contributed to the Veteran's death
In all conclusions drawn, the doctor must indicate the medical basis or bases of his opinions. If the doctor is unable to provide an opinion without resort to mere speculation, he must state so and provide a rationale based on medical evidence for such a conclusion. 

4. The RO/AMC must readjudicate the claim. If the benefit sought remains denied, the RO/AMC must provide the appellant with a supplemental statement of the case and an appropriate period of time for response. 

5. Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if otherwise in order. No action is required of the appellant until she is notified by the RO/AMC. By this action, the Board intimates no opinion, legal or factual, as to any ultimate disposition warranted in this case. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)










This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).


